 



Exhibit 10.6
                     Shares
2008 NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK AGREEMENT
          This 2008 Non-Employee Director Restricted Stock Agreement (this
“Agreement”) is between Oceaneering international, inc. (the “Company”) and
                     (the “Participant”), a non-employee Director, regarding an
award (“Award”) of                      shares of Common Stock (as defined in
the 2005 Incentive plan of oceaneering international, inc. (the “Plan”), such
Common Stock comprising this Award referred to herein as “Restricted Stock”)
awarded to the Participant effective February 22, 2008 (the “Award Date”), such
number of shares subject to adjustment as provided in Section 15 of the Plan,
and further subject to the following terms and conditions:
     1. Relationship to Plan. This Award is subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Board thereunder and are in
effect on the date hereof. Except as defined or otherwise specifically provided
herein, capitalized terms shall have the same meanings ascribed to them under
the Plan.
     2. Vesting and Lapse of Restrictions.
     (a) All shares of Restricted Stock subject to this Award shall vest in full
(and all restrictions thereon shall lapse) on the first anniversary of the Award
Date, provided the Participant is a Director on such anniversary.
     (b) All shares of Restricted Stock (and any substitute security and cash
component distributed in connection with a Change of Control) subject to this
Award shall vest in full (and all restrictions thereon shall lapse),
irrespective of the provision set forth in subparagraph (a) above, provided that
the Participant has been in continuous service as a Director since the Award
Date, upon the earlier to occur of:
     (i) the Participant’s death; or
     (ii) a Change of Control.
     (c) For purposes of this Agreement:
     (i) “Change of Control” means:
     (A) any Person is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended and the rules and
regulations promulgated thereunder), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company’s outstanding Voting Securities, other than through the purchase of
Voting Securities directly from the Company through a private placement; or

Page 1 of 6



--------------------------------------------------------------------------------



 



     (B) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a Director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the Directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board; or
     (C) the Company is merged or consolidated with another corporation or
entity and as a result of such merger or consolidation less than 60% of the
outstanding Voting Securities of the surviving or resulting corporation or
entity shall then be owned by the former shareholders of the Company; or
     (D) a tender offer or exchange offer is made and consummated by a Person
other than the Company for the ownership of 20% or more of the Voting Securities
of the Company then outstanding; or
     (E) all or substantially all of the assets of the Company are sold or
transferred to a Person as to which:
     (1) the Incumbent Board does not have authority (whether by law or
contract) to directly control the use or further disposition of such assets; and
     (2) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.
     (F) Anything else in this definition to the contrary notwithstanding:
     (1) no Change of Control shall be deemed to have occurred by virtue of any
transaction which results in the Participant, or a group of Persons which
includes the Participant, acquiring more than 20% of either the combined voting
power of the Company’s outstanding Voting Securities or the Voting Securities of
any other corporation or entity which acquires all or substantially all of the
assets of the Company, whether by way of merger, consolidation, sale of such
assets or otherwise; and
     (2) no Change of Control shall be deemed to have occurred unless such event
constitutes an event specified in Code Section 409A(2)(A)(v) and the Treasury
regulations promulgated thereunder.

Page 2 of 6



--------------------------------------------------------------------------------



 



     (ii) “Person” means, any individual, corporation, partnership, group,
association or other “person,” as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended, and the related rules and
regulations promulgated thereunder.
     (iii) “Voting Securities” means, with respect to any corporation or other
business enterprise, those securities, which under ordinary circumstances are
entitled to vote for the election of directors or others charged with comparable
duties under applicable law.
     3. Forfeiture of Award. If the Participant’s service as a Director
terminates under any circumstances (except those provided in Paragraph 2 of this
Agreement or in any other written agreement between the Participant and the
Company which provides for vesting of the Restricted Stock granted hereby), all
unvested Restricted Stock as of the termination date shall be forfeited.
     4. Registration of Shares. The Participant’s right to receive the
Restricted Stock shall be evidenced by book entry registration (or by such other
manner as the Committee may determine) at the beginning of the Restriction
Period. Upon termination of the Restriction Period, a certificate representing
such shares shall be delivered upon written request to the Participant as
promptly as is reasonably practicable following such termination.
     5. Code Section 83(b) Election. The Participant shall be permitted to make
an election under Code Section 83(b), to include an amount in income in respect
of the Award of Restricted Stock in accordance with the requirements of Code
Section 83(b).
     6. Dividends and Voting Rights. The Participant is entitled to receive all
dividends and other distributions made with respect to Restricted Stock
registered in his name and is entitled to vote or execute proxies with respect
to such registered Restricted Stock, unless and until the Restricted Stock is
forfeited.
     7. Delivery of Shares. The Company shall not be obligated to deliver any
shares of Common Stock if counsel to the Company determines that such sale or
delivery would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which the Common Stock is
listed or quoted. The Company shall in no event be obligated to take any
affirmative action in order to cause the delivery of shares of Common Stock to
comply with any such law, rule, regulation or agreement.
     8. Notices. Unless the Company notifies the Participant in writing of a
different procedure, any notice or other communication to the Company with
respect to this Agreement or the Plan shall be in writing addressed to the
Corporate Secretary of the Company and shall be: (a) by registered or certified
United States mail, postage prepaid, to 11911 FM 529, Houston, Texas 77041-3011;
or (b) by hand delivery or otherwise to 11911 FM 529, Houston, Texas 77041-3011.
Any such notice shall be deemed effectively delivered or given upon receipt.
          Notwithstanding the foregoing, in the event that the address of the
Company’s principal executive offices is changed prior to the date of any
exercise of this Award, notices shall instead be made pursuant to the foregoing
provisions at the then current address of the Company’s principal executive
offices.

Page 3 of 6



--------------------------------------------------------------------------------



 



          Any notice or other communication to the Participant with respect to
this Agreement or the Plan shall be given in writing and shall be deemed
effectively delivered or given upon receipt or, in the case of notices mailed by
the Company to the Participant, five days after deposit in the United States
mail, postage prepaid, addressed to the Participant at the address specified at
the end of this Agreement or at such other address as the Participant hereafter
designates by written notice to the Company.
     9. Assignment of Award. Except as otherwise permitted by the Committee and
as provided in the immediately following paragraph, the Participant’s rights
under the Plan and this Agreement are personal, and no assignment or transfer of
the Participant’s rights under and interest in this Award may be made by the
Participant other than by a domestic relations order. This Award is payable
during his lifetime only to the Participant, or in the case of a Participant who
is mentally incapacitated, this Award shall be payable to his guardian or legal
representative.
          The Participant may designate a beneficiary or beneficiaries (the
“Beneficiary”) to whom the Award under this Agreement, if any, will pass upon
the Participant’s death and may change such designation from time to time by
filing with the Company a written designation of Beneficiary on the form
attached hereto as Exhibit A, or such other form as may be prescribed by the
Committee; provided that no such designation shall be effective unless so filed
prior to the death of the Participant and no such designation shall be effective
as of a date prior to receipt by the Company. The Participant may change his
Beneficiary without the consent of any prior Beneficiary by filing a new
designation with the Company. The last such designation that the Company
receives in accordance with the foregoing provisions will be controlling.
Following the Participant’s death, the Award, if any, will pass to the
designated Beneficiary and such person will be deemed the Participant for
purposes of any applicable provisions of this Agreement. If no such designation
is made or if the designated Beneficiary does not survive the Participant’s
death, the Award shall pass by will or, if none, then by the laws of descent and
distribution.
     10. Withholding. The Company’s obligation to deliver shares of Restricted
Stock to the Participant upon the vesting of such shares shall be subject to the
satisfaction of all applicable federal, state and local income and employment
tax withholding requirements (the “Required Withholding”). The Company may
withhold from the Restricted Stock that would otherwise have been delivered to
the Participant the number of shares necessary to satisfy the Participant’s
Required Withholding, and deliver the remaining shares of Restricted Stock to
the Participant, unless the Participant has made arrangements with the Company
for the Participant to deliver to the Company cash, check, other available funds
or shares of previously owned Common Stock for the full amount of the Required
Withholding by 5:00 p.m. Central Standard Time on the date the shares of
Restricted Stock become vested. The amount of the Required Withholding and the
number of shares to satisfy the Participant’s Required Withholding shall be
based on the Fair Market Value of the shares on the date prior to the applicable
date of vesting.
     11. Stock Certificates. Certificates representing the Common Stock issued
pursuant to the Award will bear all legends required by law and necessary or
advisable to effectuate the provisions of the Plan and this Award. The Company
may place a “stop transfer” order against shares of the Common Stock issued
pursuant to this Award until all restrictions and conditions

Page 4 of 6



--------------------------------------------------------------------------------



 



set forth in the Plan or this Agreement and in the legends referred to in this
Section 11 have been complied with.
     12. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), except that the Participant may not assign any rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted in Section 9 of this Agreement.
     13. No Service as Director Guaranteed. No provision of this Agreement shall
confer any right upon the Participant to continued service with the Company as a
Director.
     14. Code Section 409A Compliance. If any provision of this Agreement would
result in the imposition of an additional tax under Section 409A of the Code and
related regulations and Treasury pronouncements (“Section 409A”), that provision
will be reformed to avoid imposition of the additional tax and no action taken
to comply with Section 409A shall be deemed to impair a benefit under this
Agreement.
     15. Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas, excluding any choice
of law provision thereof that would result in the application of the laws of any
other jurisdiction.
     16. Amendment. Except as set forth herein, this Agreement cannot be
modified, altered or amended except by an agreement, in writing, signed by both
the Company and the Participant.

            OCEANEERING INTERNATIONAL, INC.
    Award Date: February 22, 2008  By:           George R. Haubenreich, Jr.     
  Senior Vice President, General Counsel and Secretary     

          The Participant hereby accepts the foregoing 2008 Non-Employee
Director Restricted Stock Agreement, subject to the terms and provisions of the
Plan and administrative interpretations thereof referred to above.

                 
 
          PARTICIPANT:    
 
               
Date:
               
 
               
 
               
 
          Participant’s Address:    
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

Page 5 of 6



--------------------------------------------------------------------------------



 



Exhibit A to 2008 Non-Employee Director
Restricted Stock Agreement
Designation of Beneficiary
          I,                                          (“Participant”), hereby
declare that upon my death,                                          (the
“Beneficiary”) of                                                             
(address), who is my                      (relationship), will be entitled to
the Award which may become payable under the Plan and all other rights accorded
the Participant under the Participant’s 2008 Non-Employee Director Restricted
Stock Agreement (capitalized terms used but not defined herein have the
respective meanings assigned to them in such agreement).
          It is understood that this designation of Beneficiary is made pursuant
to the Agreement and is subject to the conditions stated therein, including the
Beneficiary’s survival of Participant. If any such condition is not satisfied,
such rights shall devolve according to the Participant’s last will and
testament, or if none, then the laws of descent and distribution.
          It is further understood that all prior designations of beneficiary
under the Agreement are hereby revoked upon the filing of this designation with
the Company. This designation of Beneficiary may only be revoked in writing,
signed by the Participant, and filed with the Corporate Secretary of the Company
prior to the Participant’s death.

         
 
 
 
Participant    
 
       
 
       
 
  Date    

Page 6 of 6